UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-6381



CLARENCE T. FOX, JR.,

                   Plaintiff - Appellant,

             v.


JOHN J. LAMANNA, in his individual capacity; R. MCLAFFERTY, in
his individual capacity; BRIAN FINNERTY; BRIAN GILMORE,

                   Defendants - Appellees,

             and


FEDERAL BUREAU OF PRISONS, in its official capacity; HARLEY G.
LAPPIN, in his individual capacity,

                   Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (2:06-cv-01785-GRA)


Submitted:    August 21, 2008                  Decided:   August 26, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence T. Fox, Jr., Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Clarence T. Fox, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).       We

have   reviewed   the   record   and   find   no   reversible    error.

Accordingly, although we grant leave to proceed in forma pauperis,

we affirm for the reasons stated by the district court.          Fox v.

LaManna, No. 2:06-cv-01785-GRA (D.S.C. Feb. 7, 2008).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                  3